Citation Nr: 1446784	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-05 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder as secondary to service-connected bilateral hearing loss.  

2.  Entitlement to service connection for an acquired psychiatric disorder as secondary to service-connected bilateral hearing loss.  

3.  Entitlement to an effective date prior to June 21, 2011 for the grant of an increased 30 percent disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970.  

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The United States Court of Appeals for Veterans Claims (CAVC) has determined that a psychiatric claim for a particular diagnosis, such as PTSD, may not be limited to a specific diagnosis alone, but may be considered "a claim for any mental disorder that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, although the RO originally developed the Veteran's claims as separate service-connection claims for anxiety and depression as secondary to service-connected bilateral hearing loss, the Board has, in light of the evidence of record, expanded the Veteran's claim on appeal to include consideration of whether the Veteran is entitled to service connection for any acquired psychiatric disorder as secondary to service-connected bilateral hearing loss.  

During the pendency of the appeal, the Veteran, through his representative, submitted a January 2012 statement claiming service connection for a mood disorder secondary to service-connected bilateral hearing loss.  In light of the expansion of the Veteran's claim as discussed above under Clemons, the Board finds that the January 2012 statement is not a new claim; rather it is a new theory of entitlement in support of his claim for service connection for an acquired psychiatric disorder.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2007).  Therefore, as discussed below, although the Veteran has raised a new theory of entitlement, he is nonetheless required to submit new and material evidence to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder as secondary to service-connected bilateral hearing loss.  

The issues of entitlement to service connection for an acquired psychiatric disorder as secondary to service-connected bilateral hearing loss and entitlement to an effective date prior to June 21, 2011 for the grant of an increased 30 percent disability rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 2008 RO decision denied entitlement to service connection for depression as secondary to service-connected bilateral hearing loss.  The Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.  

2.  A March 2010 RO decision denied entitlement to service connection for anxiety as secondary to service-connected bilateral hearing loss.  The Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.  

3.  Evidence received since the October 2008 and March 2010 RO decisions that was not previously of record and not cumulative or redundant of evidence already of record, relates to a previously unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder as secondary to service-connected bilateral hearing loss, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The March 2010 RO decision denying entitlement to service connection for anxiety as secondary to service-connected bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

2.  New and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for anxiety as secondary to service-connected bilateral hearing loss - now characterized as a single claim of entitlement to service connection for an acquired psychiatric disorder as secondary to service-connected bilateral hearing loss - has been added to the record.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The RO provided notice regarding the necessity of new and material evidence to reopen the Veteran's service connection claim in a letter sent to the Veteran in July 2011.  As the Board herein reopens and remands the issue of entitlement to service connection for an acquired psychiatric disorder as secondary to service-connected bilateral hearing loss, further discussion of VA's duties to notify and to assist is unnecessary with respect to that issue.  


II.  New and Material Evidence - Acquired Psychiatric Disorder

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c) (West 2002).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2013).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The Veteran's claim of entitlement to service connection for anxiety as secondary to service-connected bilateral hearing loss was denied a March 2010 RO decision.  He did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the March 2010 RO decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2013).  Since the prior final March 2010 RO decision, evidence added to the record includes VA treatment records from August 2008 documenting the Veteran's Axis I diagnosis of a mood disorder due to his general medical condition, including tinnitus, hearing loss, and headaches.  This evidence is new and material as it was not of record at the time of the March 2010 and it relates to a material element of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder as secondary to service-connected bilateral hearing loss because it shows that there is at least some indication that a psychiatric condition, diagnosed in March 2010 as a mood disorder, is due, at least in part, to his service-connected hearing loss and tinnitus.  As the information submitted since the final March 2010 decision constitutes new and material evidence, the claim of entitlement to service connection for an acquired psychiatric disorder as secondary to service-connected hearing loss must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include psychotic disorder (not otherwise specified with anxiety and depression symptoms), depressive disorder, and anxiety disorder; to that extent only, the claim is granted.  


REMAND

Although the Board sincerely regrets the additional delay, a remand is required for further development concerning the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder as secondary to service-connected bilateral hearing loss and entitlement to an effective date prior to June 21, 2011 for the grant of an increased 30 percent disability rating for bilateral hearing loss.  Specifically, the Veteran must be afforded a current VA psychiatric examination and relevant VA treatment records, including those containing audiometric data, must be obtained.  


I.  Service Connection - Acquired Psychiatric Disorder  

As discussed above, the Board has reopened the Veteran's claim for service connection for an acquired psychiatric disorder as secondary to service-connected bilateral hearing loss.  For the reasons that follow, the Board finds that the Veteran's claim must be remanded for further evidentiary development.  

VA treatment records from August 2010 show the Veteran was diagnosed with a mood disorder due to his general medical condition, including tinnitus, hearing loss, and headaches.  The Veteran has also alleged that his acquired psychiatric disorder, to include a mood disorder, is secondary to his service-connected hearing loss.  Given the indication that a mood disorder may be associated with his service-connected hearing loss, and in light of the reopening, a VA examination should be conducted and an opinion provided as to whether any current psychiatric disorder is secondary to the Veteran's service-connected hearing loss.  


II.  Earlier Effective Date - Increased Rating, Bilateral Hearing Loss  

The effective date of an award based on a claim for increase is generally the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).  An exception to this rule provides that the effective date of an award for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  VA must thus consider the evidence of disability during the one-year period prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 (1997).  

The Veteran has appealed following the November 2011 RO decision which granted an increased 30 percent disability rating for bilateral hearing loss, effective June 21, 2011.  As expressed in a July 2012 statement by his representative, the Veteran believes that his service-connected bilateral hearing loss worsened prior to June 21, 2011, and an earlier effective date is warranted.  

The Board notes that VA treatment records from October 2010 document that the Veteran received a hearing examination, but that audiometric results were not recorded in a manner that allows for appellate review by the Board.  Specifically, the examining audiologist noted bilateral hearing loss and indicated that audiogram data was available in the Computerized Patient Record System (CPRS) and the ROES Audiogram Module.  The Board, however, does not have access to the CPRS database to consider these results, which are clearly relevant and obtained during the one-year period prior to the Veteran's June 21, 2011 increased rating claim.  Therefore, outstanding VA treatment records, including October 2010 CPRS records containing audiometric data, should be obtained upon remand.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding, relevant VA treatment records, including the results of audiometric testing conducted in October 2010.  Any documents received by VA should be associated with the record and any negative responses should be properly documented.  

2.  After the above development, schedule the Veteran for an appropriate VA psychiatric examination regarding his claim of entitlement to service connection for an acquired psychiatric disorder as secondary to service-connected bilateral hearing loss.  Prior to the examination, the entire claims folder and a copy of this remand must be made available to the examiner for review of the case and a notation that this record review took place should be included in the examination report.  

The examiner is specifically requested to identify all diagnoses for any psychiatric disorders found, reconcile the diagnoses with the diagnoses of record, and opine as to whether any diagnosed condition is at least as likely as not (a 50 percent probability or greater) caused by or aggravated (permanently worsened in severity beyond the natural progress of the disease) by his service-connected bilateral hearing loss.  

The examiner must specifically reconcile any opinion rendered with existing VA treatment records from August 2010 and January 2012 which attributing a mood disorder to the Veteran's general medical condition (GMC), including hearing loss, tinnitus, and headaches.  

A complete and detailed rationale must be provided for all opinions rendered.  

3.  Thereafter, readjudicate the Veteran's claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be provided an opportunity to respond.  Then, return the matter to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


